Case 8:19-bk-12516-TA                 Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59       Desc
                                       Main Document    Page 1 of 35


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                     UNITED STATES BANKRUPTCY COURT
10                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12    In re                                                Case No. 8:19-bk-12516-TA
13                                                         Chapter 7
      ULTIMATE BRANDS, INC.,
14                                                         TRUSTEE’S OPPOSITION TO
                                                           AMENDED MOTION FOR
15                          Debtor.                        SANCTIONS FILED BY HARTER
                                                           PARTIES
16
                                                           Hearing:
17                                                         Date:    February 11, 2020
                                                           Time:    11:00 a.m.
18                                                         Ctrm:    5B
                                                           Address: 411 W. Fourth Street, Santa
19                                                         Ana, CA 92701
20 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY COURT

21 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED

22 PARTIES:

23            The law firm Marshack Hays LLP, counsel of record to Richard A. Marshack (“Trustee”), in
24 his capacity as Chapter 7 trustee of the bankruptcy estate (“Estate”) of Ultimate Brands, Inc.

25 (“Debtor”) respectfully submits this response to the amended motion for sanctions under FRBP 9011

26 (“Sanctions Motion”) filed by contingent, unliquidated creditors William Harter, Monica Harter, and

27 Help the One, Inc. (“Harter Parties”).

28

                                                        1
                              TRUSTEE’S OPPOSITION TO AMENDED MOTION FOR SANCTIONS
     4825-0816-5040, v. 2
Case 8:19-bk-12516-TA            Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                Desc
                                  Main Document    Page 2 of 35


 1 1.         Opposition
 2            Undersigned counsel has reviewed the amended motion for sanctions filed by the Harter
 3 Parties on January 21, 2020, as Dk. No. 318. Prior to January 21, 2020, undersigned counsel was

 4 never served with a copy of the filed amended motion for sanctions, and was not given an

 5 opportunity to review the effect of the Harter Parties’ amendments to the motion for sanctions.

 6            A motion for sanctions under FRBP 9011(c) “may not be filed with or presented to the court
 7 unless, within 21 days after service of the motion… the challenged paper, claim, defense, contention,

 8 allegation, or denial is not withdrawn or appropriately corrected.” Fed. R. Bankr. Proc.

 9 9011(c)(1)(A). This 21-day “safe harbor period is mandatory.” Truesdell v. S. Cal. Permanente

10 Medical Group, 293 F.3d 1146, 1152-53 (9th Cir. 2002).

11            For all of the reasons stated in the prior opposition to the Harter Parties’ prior, un-amended
12 motion for sanctions, the amended motion should be denied as well. A copy of the prior opposition

13 is attached as Exhibit “1” and the arguments therein incorporated by reference herein. In brief, the

14 request for sanctions should be denied for the following reasons:

15            1) Trustee and his professionals enjoy broad quasi-judicial immunity from suit in
16                 connection with their official duties, including the lodgment of an order where parties
17                 cannot agree on the final form of order.
18            2) The mandatory safe harbor period of FRBP 9011(c) has not been complied with in this
19                 case. As the withdrawal of the Trustee’s notice of lodgment serves no function, as the
20                 Court has entered its order and mooted any request to withdraw, no sanctions may be
21                 issued under FRBP 9011(c).
22

23 Dated: January 28, 2020                        MARSHACK HAYS LLP
24
                                                  By:    /s/ Tinho Mang
25                                                      D. EDWARD HAYS
                                                        DAVID A. WOOD
26                                                      TINHO MANG
                                                        Attorneys for Chapter 7 Trustee,
27                                                      RICHARD A. MARSHACK
28

                                                      2
                            TRUSTEE’S OPPOSITION TO AMENDED MOTION FOR SANCTIONS
     4825-0816-5040, v. 2
Case 8:19-bk-12516-TA   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59   Desc
                         Main Document    Page 3 of 35




                           EXHIBIT “1”
Case 8:19-bk-12516-TA                    Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59               Desc
                                          Main Document    Page 4 of 35
Case 8:19-bk-12516-TA                 Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14          Desc
                                       Main Document    Page 1 of 30


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8
 9                                      UNITED STATES BANKRUPTCY COURT
10                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12    In re                                                  Case No. 8:19-bk-12516-TA
13                                                           Chapter 7
      ULTIMATE BRANDS, INC.,
14                                                           TRUSTEE’S OPPOSITION TO MOTION
                                                             FOR SANCTIONS FILED BY HARTER
15                          Debtor.                          PARTIES
16                                                           [NO HEARING REQUESTED BY
                                                             MOVANT]
17
18 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY COURT

19 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED
20 PARTIES:

21            The law firm Marshack Hays LLP, counsel of record to Richard A. Marshack (“Trustee”), in

22 his capacity as Chapter 7 trustee of the bankruptcy estate (“Estate”) of Ultimate Brands, Inc.

23 (“Debtor”) respectfully submits this response to the motion for sanctions under FRBP 9011
24 (“Sanctions Motion”) filed by contingent, unliquidated creditors William Harter, Monica Harter, and

25 Help the One, Inc. (“Harter Parties”).
26 1.         Summary of Response
27            Even after the Court orally denied the Harter Parties’ request for monetary sanctions at the

28 hearing on December 17, 2019, the Harter Parties filed its previously-served motion for sanctions

                                                            1
                                      TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                                 Exhibit "1"
                                                                                                   Page 3
Case 8:19-bk-12516-TA              Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                     Desc
                                    Main Document    Page 5 of 35
Case 8:19-bk-12516-TA          Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                Desc
                                Main Document    Page 2 of 30


 1 dealing with the same subject matter. At issue is a proposed order lodged by Trustee’s counsel after

 2 all parties failed to reach agreement as its form. The lodged order contained language preserving the
 3 issue raised by the Harter Parties. Even though the Court entered the alternative proposed order

 4 lodged by the Harter Parties that contained additional detail about the preserved issue, Trustee’s
 5 counsel did not violate Rule 9011. The original lodged order was well-grounded in fact and was
 6 supported by counsel for 660 BVD, LLC that also attended the hearing. For the reasons already

 7 stated by the Court at the last hearing and below, the motion for sanctions should be denied.

 8 2.         Procedural History
 9            On June 28, 2019, Debtor filed a voluntary petition for bankruptcy under Chapter 11 of Title
10 11 of the United States Code.
11            On October 11, 2019, as Dk. No. 173, the Trustee filed a motion to approve a cash collateral
12 stipulation (“Cash Collateral Stipulation Motion”) between himself and 660 BVD, LLC (“660

13 BVD”), the senior secured creditor holding a blanket lien on all assets of the Debtor.

14            On October 22, 2019, as Dk. No. 196, the Harter Parties filed an opposition to the Cash
15 Collateral Stipulation Motion.

16            On November 5, 2019, the Court held a hearing on the Cash Collateral Stipulation Motion.
17            After the parties were unable to reach a consensus regarding the form of order granting the
18 Cash Collateral Stipulation Motion, on November 19, 2019, as Dk. No. 236, the Trustee filed a

19 notice of lodgment, enclosing a proposed form of order which was approved by 660 BVD but not the
20 Harter Parties.

21            On November 26, 2019, as Dk. No. 243, an opposition to the notice of lodgment was filed by
22 the Harter Parties. Included in the opposition was a request for sua sponte sanctions under FRBP

23 9011.
24            On December 3, 2019, as Dk. No. 257, the Harter Parties filed another pleading requesting
25 that the Court issue monetary sanctions against the Trustee and his counsel in connection with a
26 motion to conduct a public auction of the Debtor’s assets.

27            On December 5, 2019, as Dk. No. 269, the Court entered an order granting the Cash
28 Collateral Stipulation Motion.

                                                    2
                              TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                                 Exhibit "1"
                                                                                                   Page 4
Case 8:19-bk-12516-TA               Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                      Desc
                                     Main Document    Page 6 of 35
Case 8:19-bk-12516-TA          Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14               Desc
                                Main Document    Page 3 of 30


 1            Also, on December 5, 2019, the Trustee received in the mail a copy of a motion for sanctions
 2 under FRBP 9011, accompanied by a demand letter that the Trustee immediately withdraw the
 3 notice of lodgment and pay monetary sanctions to the Harter Parties.

 4            At the sale hearing on December 17, 2019, the Harter Parties orally requested a ruling on
 5 their requests for sanctions, reasoning that the sanctions were necessary to deter the Trustee from the
 6 behavior to which the Harter Parties were complaining. The Court stated that the requests for

 7 sanctions as against the Trustee and his counsel were specifically denied.

 8            Nonetheless, on December 31, 2019, as Dk. No. 296, the Harter Parties filed the motion
 9 (previously defined as “Sanctions Motion”) that was served on the week of December 5, 2019,

10 requesting the imposition of monetary sanctions against Trustee’s counsel and counsel for 660 BVD
11 in connection with the lodgment of the proposed order granting the Cash Collateral Stipulation.

12 3.         Legal Argument
13            A.       The Trustee and his attorneys enjoy broad quasi-judicial immunity
14                     from suit.
15            “Bankruptcy trustees are entitled to broad immunity from suit when acting within the scope
16 of their authority and pursuant to court order.” Harris v. Wittman (In re Harris), 590 F.3d 730, 743

17 (9th Cir. 2009) (quoting Bennett v. Williams, 892 F.2d 822, 823 (9th Cir. 1989)); see, e.g., Nilsen v.
18 Neilson (In re Cedar Funding, Inc.), 419 B.R. 807, 823 (B.A.P. 9th Cir. 2009). A bankruptcy trustee

19 enjoys quasi-judicial immunity for “those functions essential to the authoritative adjudication of
20 private rights to the bankruptcy estate.” Curry v. Castillo (In re Castillo), 297 F.3d 940, 951 (9th Cir.

21 2002). A trustee “is immune for actions that are functionally comparable to those of judges, i.e.,
22 those functions that involve discretionary judgment.” Id. at 947 (citing Antoine v. Byers & Anderson,

23 Inc., 508 U.S. 429, 436 (1993)). The justification for derived or quasi-judicial immunity is that when
24 bankruptcy trustees perform “actions that are functionally comparable to those of judges, i.e., those

25 functions that involve discretionary judgment,” they should be entitled to judge-like immunity. See
26 Balser v. U.S. Department of Justice, 327 F.3d 903, 909 (9th Cir. 2003). “The doctrine of judicial

27 immunity also applies to court approved attorneys for the trustee.” Harris, 590 F.3d at 742 (9th Cir.

28 2009).

                                                    3
                              TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                                 Exhibit "1"
                                                                                                   Page 5
Case 8:19-bk-12516-TA               Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                        Desc
                                     Main Document    Page 7 of 35
Case 8:19-bk-12516-TA            Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                  Desc
                                  Main Document    Page 4 of 30


 1            The Harter Parties request sanctions against Trustee’s counsel in connection with the filing of
 2 a notice of lodgment of a proposed form of order. When objecting parties have a disagreement as to
 3 the proposed form of order and the parties cannot come to a consensus, the procedure provided by

 4 the Local Bankruptcy Rules is that a notice of lodgment be filed, with objecting parties given the
 5 opportunity to raise their own concerns and lodge an alternative proposed order.
 6            In this case, it would be an absurd result to impose sanctions against Trustee’s counsel for
 7 following the proper procedure to resolve an objection to proposed form of order as between 660

 8 BVD and the Harter Parties. The filing of a notice of lodgment in accordance with the local rules
 9 was plainly within the scope of the Trustee’s authority and pursuant to court order. Thus, the Trustee

10 and his counsel enjoy broad quasi-judicial immunity from the Harter Parties’ request for sanctions.
11            B.       Because the Court has entered an order finally resolving the subject
12                     pleading, there is nothing left to withdraw and sanctions should not
13                     issue under these circumstances.
14            “By presenting to the court (whether by signing, filing, submitting, or later advocating) a
15 …pleading, written motion, or other paper, an attorney… is certifying that to the best of the person’s

16 knowledge, information, and belief, formed after an inquiry reasonable under the circumstances –

17            (1) it is not being presented for any improper purpose, such as to harass or to cause
18                 unnecessary delay or needless increase in the cost of litigation;
19            (2) the claims, defenses, and other legal contentions therein are warranted by existing law or
20                 by a nonfrivolous argument for the extension, modification, or reversal of existing law or
21                 the establishment of new law;
22            (3) the allegations and other factual contentions have evidentiary support or, if specifically so
23                 identified, are likely to have evidentiary support after a reasonable opportunity for further
24                 investigation or discovery; and
25            (4) the denials of factual contentions are warranted on the evidence or, if specifically so
26                 identified, are reasonably based on a lack of information or belief.”
27 Fed. R. Bankr. Proc. 9011(b). A motion for sanctions under FRBP 9011(c) “may not be filed with or

28 presented to the court unless, within 21 days after service of the motion… the challenged paper,

                                                      4
                                TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                                     Exhibit "1"
                                                                                                       Page 6
Case 8:19-bk-12516-TA              Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                       Desc
                                    Main Document    Page 8 of 35
Case 8:19-bk-12516-TA           Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                Desc
                                 Main Document    Page 5 of 30


 1 claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected.” Fed. R.

 2 Bankr. Proc. 9011(c)(1)(A). This 21-day “safe harbor period is mandatory.” Truesdell v. S. Cal.
 3 Permanente Medical Group, 293 F.3d 1146, 1152-53 (9th Cir. 2002).

 4            Where the court has entered a judgment or ruling resolving an offending pleading, “counsel
 5 cannot withdraw the pleading.” Id. at 1152. “Allowing a party to wait until judgment is entered
 6 before serving a Rule 11 motion would effectively eliminate the safe harbor altogether.” Id.; see,

 7 e.g., Barber v. Miller, 146 F.3d 707, 710 (9th Cir. 1998) (rejecting the imposition of sanctions by

 8 motion where the complaint had been dismissed and there was no purpose served by withdrawal of a
 9 dismissed pleading).

10            Even if the Harter Parties could overcome the procedural barrier of quasi-judicial immunity,
11 the entry of the order on the Cash Collateral Stipulation Motion finally resolved the dispute over the

12 form of order over which the Harter Parties complained. After the Court entered the order on

13 December 5, 2019, there was no purpose to be served in withdrawing the notice of lodgment and

14 withdrawal would have no legal effect whatsoever.
15            The order lodged by Trustee’s counsel is attached as Exhibit “1.” It specifically provides that
16 “[n]othing herein impairs any independent rights held by third parties against 660 BVD and/or third-

17 party entities.” The alternative order lodged by the Harter Parties which the Court entered without a
18 hearing is attached as Exhibit “2.” The alternative order read more like an agreement being

19 negotiated by counsel than a reflection of the Court’s ruling from the hearing on the motion to
20 approve the Cash Collateral Stipulation. For that reason, in addition to the disapproval of the form of

21 order by 660 BVD, the Trustee declined to approve it. But, because the initial order made clear that
22 the issue was preserved and not adjudicated by the Court, the initial order was well-grounded in fact

23 and certainly not sanctionable.
24 4.         Conclusion
25            Ironically, the Harter Parties’ filing of the Sanctions Motion appears to be sanctionable
26 conduct. As explained above, there is absolutely no merit to the request for sanctions, which appears

27 to have been filed for the sole purpose of harassing the Trustee’s attorneys and 660 BVD’s attorneys

28 and causing additional attorneys’ fees to be incurred in the course of preparing a response to the

                                                     5
                               TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                                   Exhibit "1"
                                                                                                     Page 7
Case 8:19-bk-12516-TA           Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                     Desc
                                 Main Document    Page 9 of 35
Case 8:19-bk-12516-TA        Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                Desc
                              Main Document    Page 6 of 30


 1 previously-denied motion for sanctions. As the Trustee and his counsel enjoy broad quasi-judicial

 2 immunity from suit, and the mandatory safe harbor period prevents the imposition of sanctions after
 3 an order issues on the offending pleading (if it even could be offending), sanctions should not issue.

 4
 5 Dated: January 2, 2020                     MARSHACK HAYS LLP
 6
                                              By:    /s/ Tinho Mang
 7                                                  D. EDWARD HAYS
                                                    DAVID A. WOOD
 8                                                  TINHO MANG
                                                    Attorneys for Chapter 7 Trustee,
 9                                                  RICHARD A. MARSHACK
10
11

12

13

14
15

16

17
18

19
20

21
22

23
24

25
26

27

28

                                                  6
                            TRUSTEE’S OPPOSITION TO MOTION FOR SANCTIONS
     4825-0816-5040, v. 2


                                                                                               Exhibit "1"
                                                                                                 Page 8
Case 8:19-bk-12516-TA   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59   Desc
                         Main Document    Page 10 of 35

Case 8:19-bk-12516-TA   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14   Desc
                         Main Document    Page 7 of 30




                    Exhibit “1”
                                                                     Exhibit "1"
                                                                       Page 9
    Case 8:19-bk-12516-TA                          Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                 Desc
                                                    Main Document    Page 11 of 35
         Case 8:19-bk-12516-TA                       Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                             Desc
                                                      Main Document    Page 8 of 30
             Case 8:19-bk-12516-TA                   Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19                                       Desc
                                                      Main Document     Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    D. EDWARD HAYS, #162507
    ehays@marshackhays.com
    DAVID A. WOOD, #272406
    dwood@marshackhays.com
    TINHO MANG, #322146
    tmang@marshackhays.com
    MARSHACK HAYS LLP
    870 Roosevelt
    Irvine, CA 92620
    Telephone: (949) 333-7777
    Facsimile: (949) 333-7778

    Chapter 7 Trustee

        Individual appearing without an attorney
        Attorney for: Richard A. Marshack, Trustee

                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                      CASE NO.: 8:19-bk-12516-TA
                                                                                CHAPTER: 7
    ULTIMATE BRANDS,

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                TRUSTEE’S MOTION TO APPROVE CASH COLLATERAL
                                                                                AGREEMENT, COMPROMISE AND POST-PETITION
                                                                                FINANCING
                                                                  Debtor(s)


PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
COMPROMISE, AND POST-PETITION FINANCING was lodged on November 19, 2019 and is attached. This order
relates to the motion which is docket number 173.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
                                                                                                                                        Exhibit "1"
                                                                                                                                          Page 7
                                                                                                                                            Exhibit "1"
                                                                                                                                             Page 10
Case 8:19-bk-12516-TA     Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59        Desc
                           Main Document    Page 12 of 35
  Case 8:19-bk-12516-TA   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14     Desc
                           Main Document    Page 9 of 30


  Case 8:19-bk-12516-TA   Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19     Desc
                           Main Document     Page 2 of 8




                          LODGED ORDER

                                                                       Exhibit "1"
                                                                         Page 8
                                                                             Exhibit "1"
                                                                              Page 11
         Case 8:19-bk-12516-TA                               Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                               Desc
                                                              Main Document    Page 13 of 35
           Case 8:19-bk-12516-TA                               Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                         Desc
                                                                Main Document    Page 10 of 30
Lodged Order Upload (L.O.U)                                                         https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                  Case 8:19-bk-12516-TA                            Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19                Desc
                                                                    Main Document     Page 3 of 8


                                                      Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                    Tuesday, November 19, 2019




           C O N F I R M AT I O N :

            Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
           ( 9549095.docx )
              A new order and exhibit has been added




                    Office: Santa Ana
                    Ca s e Ti t l e : U l t i m a t e B r a n d s I n c
                    Ca s e N u m b e r : 1 9 - 1 2 5 1 6
                    J u d g e I n i t i a l : TA
                    Ca s e Ty p e : b k ( B a n k r u p t c y )
                    Do c u m e n t N u m b e r : 1 7 3
                    O n D a t e : 11 / 1 9 / 2 0 1 9 @ 1 2 : 4 6 P M


           Please print               this confirmation for future reference.



           T h a n k Yo u !

           United States Bankruptcy Court, Central District of California
           Edward R. Roybal Federal Building and Courthouse
           255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                               11/19/2019, 12:45 PM
                                                                                                                                Exhibit "1"
                                                                                                                                  Page 9
                                                                                                                                    Exhibit "1"
                                                                                                                                     Page 12
Case 8:19-bk-12516-TA                   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                        Desc
                                         Main Document    Page 14 of 35
  Case 8:19-bk-12516-TA                   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                   Desc
                                           Main Document    Page 11 of 30
  Case 8:19-bk-12516-TA                 Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19              Desc
                                         Main Document     Page 4 of 8


   1 D. EDWARD HAYS, #162507
     ehays@marshackhays.com
   2 DAVID A. WOOD, #272406
     dwood@marshackhays.com
   3 MARSHACK HAYS LLP
     870 Roosevelt
   4 Irvine, California 92620
     Telephone: (949) 333-7777
   5 Facsimile: (949) 333-7778
   6 Attorneys for Chapter 7 Trustee,
     RICHARD A. MARSHACK
   7
   8                                     UNITED STATES BANKRUPTCY COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
  10
  11       In re                                                     Case No. 8:19-bk-12516-TA
  12       ULTIMATE BRANDS, INC.,                                    Chapter 7
  13                                                                 ORDER GRANTING MOTION TO
                                                                     APPROVE CASH COLLATERAL
  14                                                                 AGREEMENT, COMPROMISE, AND
                                                                     POST-PETITION FINANCING
  15                          Debtor.
                                                                      EXHIBIT ATTACHED
  16                                                                   (SIGNATURE PAGE)
  17                                                                 Hearing:
                                                                     Date: November 5, 2019
  18                                                                 Time: 11:00 a.m.
  19                                                                 Courtroom: 5B
                                                                     Address: 411 W. Fourth Street,
  20                                                                 Santa Ana, CA 92701

  21                The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition

  22 financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
  23 Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.

  24 (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,
  25 before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made

  26 and noted on the record.
  27
  28   1
           All terms not defined herein are used as they are defined in the Motion.

                                                                1
       4817-2834-7308, v. 2



                                                                                                       Exhibit "1"
                                                                                                        Page 10
                                                                                                         Exhibit "1"
                                                                                                          Page 13
Case 8:19-bk-12516-TA                    Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                             Desc
                                          Main Document    Page 15 of 35
  Case 8:19-bk-12516-TA                    Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                         Desc
                                            Main Document    Page 12 of 30
  Case 8:19-bk-12516-TA                 Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19                 Desc
                                         Main Document     Page 5 of 8


   1                The Court has read and considered the Motion, the opposition to the Motion filed by
   2 Creditors, William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196
   3 (“Opposition”), joinder in opposition to Motion filed by Creditors, Michael John Patterson and

   4 Wheatstrong Enterprises, as Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as
   5 Docket No. 207. For the reasons set forth in the Motion and on the record during the hearing, the
   6 Court rules as follows:

   7                IT IS ORDERED:
   8                1.        The Motion is granted and the Stipulation is approved in its entirety;
   9                2.        The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to
  10 the terms of the Stipulation solely to pay the expenditures set forth in the Budget;
  11                3.        Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent
  12 necessary to allow 660 BVD to perfect its adequate assurance liens;
  13                4.        The Carve Out is in the best interest of creditors and is approved on the terms set
  14 forth in the Stipulation;

  15                5.        The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms
  16 set forth in the Stipulation; and
  17                6.        Nothing herein impairs any independent rights held by third parties against 660 BVD
  18 and/or third-party entities.

  19                                                           ###
  20

  21
  22
  23

  24
  25

  26
  27
  28

                                                                 2
       4817-2834-7308, v. 2



                                                                                                           Exhibit "1"
                                                                                                            Page 11
                                                                                                              Exhibit "1"
                                                                                                               Page 14
Case 8:19-bk-12516-TA               Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59           Desc
                                     Main Document    Page 16 of 35
  Case 8:19-bk-12516-TA               Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14       Desc
                                       Main Document    Page 13 of 30
   Case 8:19-bk-12516-TA           Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19   Desc
                                    Main Document     Page 6 of 8


    1                        EXHIBIT – [SIGNATURE PAGE] TO
             ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
    2                  COMPROMISE, AND POST-PETITION FINANCING
    3
               D AS
        APPROVED AS TO FORM:
    4     GREENBERG
                 RG
                  GGGLUSKER FIELDS CLAMAN &
                NG
                 GE
                  ER
          MACHTINGERR LLP
    5

    6     By:
                BRIAN L.L DDAVIDOFF
    7           KEITH PATRICK
                        P T
                        PA         BANNER
                Counsell for Secured Creditor
    8           660 BVD, LLC
    9     LAW OFFICE OF ERIC ALAN MITNICK
   10
          By: (Not Approved, Objection to Follow)
   11         ERIC ALAN MITNICK
              Attorneys for Creditors,
   12         JOHN PATTERSON and
              WHEATSTRONG ENTERPRISES
   13
          G&B LAW, LLP
   14
   15     By:
   16              DOUGLAS M. NEISTAT
                   JEREMY H. ROTHSTEIN
   17              Attorneys for UNOFFICIAL
                   COMMITTEE OF FRANCHISEES
   18
          GLOBAL LEGAL LAW FIRM
   19
   20     By: (Not Approved, Objection to Follow)
              JOSHUA J. HERNDON
   21         R. MICHAEL GHILEZAN
              Attorneys for Creditors
   22         WILLIAM HARTER, MONICA HARTER and HELP
              THE ONE, INC.
   23     RESNIK HAYES MORADI LLP
   24
          By:
   25
                   M. JONATHAN HAYES
   26              MATTHEW D. RESNIK
                   ROKSANA D. MORADI-BROVIA
   27              Attorneys for Franchisees
                   CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
   28              SHEELEY & SONS, INC.


                                                      3
        4817-2834-7308, v. 2



                                                                                      Exhibit "1"
                                                                                       Page 12
                                                                                        Exhibit "1"
                                                                                         Page 15
  Case 8:19-bk-12516-TA                        Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                 Desc
                                                Main Document    Page 17 of 35
       Case 8:19-bk-12516-TA                     Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                           Desc
                                                  Main Document    Page 14 of 30
         Case 8:19-bk-12516-TA                   Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19                                      Desc
                                                  Main Document     Page 7 of 8
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

               A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                            Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On November 19, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   MAIL REDIRECTED TO TRUSTEE 08/13/19
   DEBTOR
   ULTIMATE BRANDS INC
   30821 SEMINOLE PL
   LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 19, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 19, 2019                 Cynthia Bastida                                             /s/ Cynthia Bastida
  Date                              Printed Name                                                Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1

                                                                                                                                   Exhibit "1"
                                                                                                                                    Page 13
                                                                                                                                        Exhibit "1"
                                                                                                                                         Page 16
  Case 8:19-bk-12516-TA                        Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                 Desc
                                                Main Document    Page 18 of 35
        Case 8:19-bk-12516-TA                    Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                           Desc
                                                  Main Document    Page 15 of 30
         Case 8:19-bk-12516-TA                   Doc 236 Filed 11/19/19 Entered 11/19/19 14:44:19                                      Desc
                                                  Main Document     Page 8 of 8
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper aalper@frandzel.com,
         rsantamaria@frandzel.com
        CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        U.S. TRUSTEE: Frank Cadigan frank.cadigan@usdoj.gov
        INTERESTED PARTY: Caroline Djang caroline.djang@bbklaw.com,
         julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
        INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR U.S. TRUSTEE: Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEYS FOR FRANCHISEES CUTTING EDGE VENTURES INC., DUAFE I, LLC., SHEELEY & SONS,
         INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
         a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEYS FOR CREDITORS WILLIAM HARTER, MONICA HARTER, and HELP THE ONE, INC.: Joshua J
         Herndon jherndon@attorneygl.com, e-service@attorneygl.com
        ATTORNEYS FOR JOHN SHAW, MIDORI SHAW, AND SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC:
         Nicholas S Kanter nkanter@lewitthackman.com
        CREDITOR BLD CAPITAL LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        CHAPTER 7 TRUSTEE: Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR CREDITORS MICHAEL JOHN PATTERSON, WHEATSTRONG ENTERPRISES: Eric A
         Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR, UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        INTERESTED PARTY: Ernie Zachary Park ernie.park@bewleylaw.com
        INTERESTED PARTY: Thomas J Polis tom@polis-law.com, paralegal@polis-
         law.com;r59042@notify.bestcase.com
        INTERESTED PARTY: Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        U.S.T.: United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        INTERESTED PARTY: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1

                                                                                                                                   Exhibit "1"
                                                                                                                                    Page 14
                                                                                                                                        Exhibit "1"
                                                                                                                                         Page 17
Case 8:19-bk-12516-TA   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59   Desc
                         Main Document    Page 19 of 35

Case 8:19-bk-12516-TA   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14   Desc
                         Main Document    Page 16 of 30




                    Exhibit “2”
                                                                     Exhibit "1"
                                                                      Page 18
Case 8:19-bk-12516-TA              Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                 Desc
                                    Main Document    Page 20 of 35
   Case 8:19-bk-12516-TA                Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                          Desc
                                         Main Document    Page 17 of 30
    Case 8:19-bk-12516-TA           Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                    Desc
                                     Main Document Page 1 of 12


       GLOBAL LEGAL LAW FIRM
     1 R. Michael Ghilezan, SBN 282340
       Joshua J. Herndon, SBN 244106
     2 380 Stevens Avenue, Suite 311                                        FILED & ENTERED
       Solana Beach, California 92075
     3 Tel.:    (888) 846-8901
       Fax:     (888) 846-8902                                                     DEC 05 2019
     4 Email: mghilezan@attorneygl.com
              jherndon@attorneygl.com                                         CLERK U.S. BANKRUPTCY COURT
     5                                                                        Central District of California
         Attorneys for Creditors                                              BY deramus DEPUTY CLERK
     6   WILLIAM HARTER, MONICA HARTER and HELP
         THE ONE, INC.
     7                                                                CHANGES MADE BY COURT
     8                                  UNITED STATES BANKRUPTCY COURT

     9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIDVISION
    10   In re                                              )   Case No. 8:19-bk-125156-TA
                                                            )
    11   ULTIMATE BRANDS, INC.,                             )   ORDER GRANTING MOTION TO
                                                            )   APPROVE CASH COLLATERAL
    12                                                      )   AGREEMENT COMPROMISE, AND
                                                            )
    13                        Debtor.                       )   POST-PETITION FINANCING
                                                            )
    14                                                      )   EXHIBIT ATTACHED
                                                            )   (SIGNATURE PAGE)
    15                                                      )
                                                            )   Hearing Date: November 5, 2019
    16                                                      )   Time: 11:00 a.m.
                                                            )   Courtroom: 5B
    17                                                      )   Address: 411 W. Fourth Street,
                                                            )   Santa Ana, CA 92701
    18                                                      )
                                                            )
    19                                                      )
                                                            )
    20                                                      )
    21             The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition
    22   financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
    23   Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.
    24   (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,
    25   before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made
    26   and noted on the record., including attorney's fees, that Plaintiffs incurred as a result of Defendants
    27   filing, and refusing to withdraw, the Notice with respect to Defendants.
    28
         1
             All terms not identified herein are used as they are defined in the Motion.
                                                                         1
                                       PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER

                                                                                                         Exhibit "2"
                                                                                                          Page 15
                                                                                                               Exhibit "1"
                                                                                                                Page 19
Case 8:19-bk-12516-TA             Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                              Desc
                                   Main Document    Page 21 of 35
  Case 8:19-bk-12516-TA            Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                         Desc
                                    Main Document    Page 18 of 30
   Case 8:19-bk-12516-TA          Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                  Desc
                                   Main Document Page 2 of 12



    1          The Court has read and considered the Motion, the opposition to the Motion filed by Creditors,
    2   William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196 (“Opposition”), joinder in
    3   opposition to Motion filed by Creditors, Michael John Patterson and Wheatstrong Enterprises, as
    4   Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as Docket No. 207. For the reasons

    5   set forth in the Motion and on the record during the hearing, the Court rules as follows:
    6          IT IS ORDERED:

    7          1.      The Motion is granted. The Stipulation is approved. However, Section H of the
    8   Stipulation ('Section H") shall apply only to and be binding on Trustee as the representative of this

    9   this bankruptcy estate. Section H shall not apply to or be binding on any third-party creditor. Section
   10   H shall not preclude, abrogate, limit or impair in any way or manner whatsoever, without limitation,

   11   any claims, claims for relief (i.e. avoidance actions under federal or state law), causes of action,
   12   subordination proceedings, claim objections, claim reclassification proceedings or any other the

   13   rights of any third party creditor with respect to the Debtor's bankruptcy estate. Among the matters
   14   reserved to third party creditors shall be the right to contest the purported pre-petition assignment of

   15   non-debtor Ultimate Franchises, Inc.’s (“UFI”) rights to and interests in UFI’s franchise agreements

   16   and rights to collect franchise fees related thereto, to Debtor (collectively, the “UFI Franchise

   17   Rights”). Nothing in the Stipulation or this Order shall approve of, confirm or validate any post-
   18   bankruptcy transfer of all or any part of the UFI Franchise Rights to the bankruptcy estate, which
   19   shall remain subject to challenge by third party creditors.;
   20          2.      The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to the
   21   terms of the Stipulation solely to pay the expenditures set forth in the Budget, subject to the rights of

   22   any third party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise

   23   Rights, which shall not be limited in any manner whatsoever by the approval of the Stipulation;

   24          3.      Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent
   25   necessary to allow 660 BVD to perfect its adequate assurance liens, subject to the rights of any third
   26   party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights,
   27   which shall not be limited in any manner whatsoever by the approval of the Stipulation;

   28

                                                        2
                               PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER

                                                                                                     Exhibit "2"
                                                                                                      Page 16
                                                                                                        Exhibit "1"
                                                                                                         Page 20
Case 8:19-bk-12516-TA             Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                 Desc
                                   Main Document    Page 22 of 35
  Case 8:19-bk-12516-TA             Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                           Desc
                                     Main Document    Page 19 of 30
   Case 8:19-bk-12516-TA           Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                    Desc
                                    Main Document Page 3 of 12



    1           4.      The Carve Out is in the best interest of creditors and is approved on the terms set forth
    2   in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
    3   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
    4   whatsoever by the approval of the Stipulation;

    5           5.      The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms
    6   set forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's

    7   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
    8   whatsoever by the approval of the Stipulation;

    9           6.      Nothing herein impairs any independent rights held by third parties against 660 BVD
   10           and/or third-party entities;

   11           7.      This order does not constitute a finding that Debtor, or its bankruptcy estate, is the
   12   owner of UFI's rights in various franchise agreements, and rights to collect franchise fees related

   13   thereto;
   14           8.      No aspect of this order shall limit the subject to the rights of any third party creditor

   15   with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not

   16   be limited in any manner whatsoever by the approval of the Stipulation; and

   17
        //
   18
        //
   19
        //
   20
        //
   21

   22   //

   23   //

   24   //
   25
        //
   26

   27

   28

                                                         3
                                PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER

                                                                                                        Exhibit "2"
                                                                                                         Page 17
                                                                                                           Exhibit "1"
                                                                                                            Page 21
Case 8:19-bk-12516-TA              Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                             Desc
                                    Main Document    Page 23 of 35
  Case 8:19-bk-12516-TA             Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                        Desc
                                     Main Document    Page 20 of 30
   Case 8:19-bk-12516-TA           Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                 Desc
                                    Main Document Page 4 of 12



    1          9.      Any sale of the Debtor’s, or its bankruptcy estate’s, assets that purport to include UFI’s
    2   rights in various franchise agreements, and rights to collect franchise fees related thereto, shall be
    3   made subject to the subject to the rights of any third party creditor with respect to the Debtor's
    4   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

    5   whatsoever by the approval of the Stipulation.
    6                                                     ###

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22
          Date: December 5, 2019
   23

   24

   25

   26

   27

   28

                                                       4
                              PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER

                                                                                                     Exhibit "2"
                                                                                                      Page 18
                                                                                                        Exhibit "1"
                                                                                                         Page 22
    Case 8:19-bk-12516-TA                          Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                 Desc
                                                    Main Document    Page 24 of 35
         Case 8:19-bk-12516-TA                       Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                             Desc
                                                      Main Document    Page 21 of 30
             Case 8:19-bk-12516-TA                   Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                                       Desc
                                                      Main Document Page 5 of 12



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    Christopher R. Dryden, Esq. (SBN 234476)
    R. Michael Ghilezan, Esq. (SBN 282340)
    Joshua Herdon, Esq. (SBN 244106)
    GLOBAL LEGAL LAW FIRM
    380 Stevens Avenue, Suite 311
    Solana Beach, California 92075
    Tel.: (888) 846-8901
    Fax: (888) 846-8902
    Email: mghilezan@attorneygl.com
    Email: cdryden@attorneygl.com
    Attorneys for Creditors , WILLIAM HARTER,
    MONICA HARTER, and HELP THE ONE, INC


        Individual appearing without an attorney
        Attorney for: WILLIAM HARTER, MONICA HARTER,
        and HELP THE ONE, INC
                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                      CASE NO.: 8:19-bk-12516-TA
                                                                                CHAPTER: 7
    ULTIMATE BRANDS,

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                TRUSTEE’S MOTION TO APPROVE CASH COLLATERAL
                                                                                AGREEMENT, COMPROMISE AND POST-PETITION
                                                                                FINANCING
                                                                  Debtor(s)


PLEASE TAKE NOTE that the order titled PROPOSED ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL
AGREEMENT, COMPROMISE, AND POST-PETITION FINANCING was lodged on November 26, 2019 and is attached.
This order relates to the motion which is docket number 173.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
                                                                                                                                        Exhibit "2"
                                                                                                                                         Page 19
                                                                                                                                            Exhibit "1"
                                                                                                                                             Page 23
Case 8:19-bk-12516-TA     Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59        Desc
                           Main Document    Page 25 of 35
  Case 8:19-bk-12516-TA   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14     Desc
                           Main Document    Page 22 of 30


  Case 8:19-bk-12516-TA   Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12     Desc
                           Main Document Page 6 of 12




                          LODGED ORDER

                                                                       Exhibit "2"
                                                                        Page 20
                                                                             Exhibit "1"
                                                                              Page 24
Case 8:19-bk-12516-TA            Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                         Desc
                                  Main Document    Page 26 of 35
  Case 8:19-bk-12516-TA              Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                 Desc
                                      Main Document    Page 23 of 30
   Case 8:19-bk-12516-TA         Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12              Desc
                                  Main Document Page 7 of 12


      GLOBAL LEGAL LAW FIRM
    1 R. Michael Ghilezan, SBN 282340
      Joshua J. Herndon, SBN 244106
    2 380 Stevens Avenue, Suite 311
      Solana Beach, California 92075
    3 Tel.:    (888) 846-8901
      Fax:     (888) 846-8902
    4 Email: mghilezan@attorneygl.com
             jherndon@attorneygl.com
    5
        Attorneys for Creditors
    6   WILLIAM HARTER, MONICA HARTER and HELP
        THE ONE, INC.
    7

    8                             UNITED STATES BANKRUPTCY COURT
    9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIDVISION
   10   In re                                            )   Case No. 8:19-bk-125156-TA
                                                         )
   11   ULTIMATE BRANDS, INC.,                           )   ORDER GRANTING MOTION TO
                                                         )   APPROVE CASH COLLATERAL
   12                                                    )   AGREEMENT COMPROMISE, AND
                                                         )
   13                      Debtor.                       )   POST-PETITION FINANCING
                                                         )
   14                                                    )   EXHIBIT ATTACHED
                                                         )   (SIGNATURE PAGE)
   15                                                    )
                                                         )   Hearing Date: November 5, 2019
   16                                                    )   Time: 11:00 a.m.
                                                         )   Courtroom: 5B
   17                                                    )   Address: 411 W. Fourth Street,
                                                         )   Santa Ana, CA 92701
   18                                                    )
                                                         )
   19                                                    )
                                                         )
   20                                                    )
   21           The motion (“Motion”) 1 to approve cash collateral agreement, compromise, and post-petition
   22   financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
   23   Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.
   24   (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,
   25   before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made
   26

   27

   28   1
         All terms not identified herein are used as they are defined in the Motion.
                                                                     1
        ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                                        PETITION FINANCING

                                                                                                Exhibit "2"
                                                                                                 Page 21
                                                                                                   Exhibit "1"
                                                                                                    Page 25
Case 8:19-bk-12516-TA             Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                              Desc
                                   Main Document    Page 27 of 35
  Case 8:19-bk-12516-TA            Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                         Desc
                                    Main Document    Page 24 of 30
   Case 8:19-bk-12516-TA          Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                  Desc
                                   Main Document Page 8 of 12



    1   and noted on the record., including attorney's fees, that Plaintiffs incurred as a result of Defendants

    2   filing, and refusing to withdraw, the Notice with respect to Defendants.
    3          The Court has read and considered the Motion, the opposition to the Motion filed by Creditors,
    4   William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196 (“Opposition”), joinder in
    5   opposition to Motion filed by Creditors, Michael John Patterson and Wheatstrong Enterprises, as

    6   Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as Docket No. 207. For the reasons
    7   set forth in the Motion and on the record during the hearing, the Court rules as follows:

    8          IT IS ORDERED:
    9          1.      The Motion is granted. The Stipulation is approved. However, Section H of the
   10   Stipulation ('Section H") shall apply only to and be binding on Trustee as the representative of this
   11   this bankruptcy estate. Section H shall not apply to or be binding on any third-party creditor. Section
   12   H shall not preclude, abrogate, limit or impair in any way or manner whatsoever, without limitation,
   13   any claims, claims for relief (i.e. avoidance actions under federal or state law), causes of action,
   14   subordination proceedings, claim objections, claim reclassification proceedings or any other the
   15   rights of any third party creditor with respect to the Debtor's bankruptcy estate. Among the matters
   16   reserved to third party creditors shall be the right to contest the purported pre-petition assignment of
   17   non-debtor Ultimate Franchises, Inc.’s (“UFI”) rights to and interests in UFI’s franchise agreements
   18   and rights to collect franchise fees related thereto, to Debtor (collectively, the “UFI Franchise
   19   Rights”). Nothing in the Stipulation or this Order shall approve of, confirm or validate any post-
   20   bankruptcy transfer of all or any part of the UFI Franchise Rights to the bankruptcy estate, which
   21   shall remain subject to challenge by third party creditors.;
   22          2.      The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to the
   23   terms of the Stipulation solely to pay the expenditures set forth in the Budget, subject to the rights of
   24   any third party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise
   25   Rights, which shall not be limited in any manner whatsoever by the approval of the Stipulation;
   26          3.      Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent
   27   necessary to allow 660 BVD to perfect its adequate assurance liens, subject to the rights of any third
   28
                                                2
        ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                       PETITION FINANCING

                                                                                                     Exhibit "2"
                                                                                                      Page 22
                                                                                                        Exhibit "1"
                                                                                                         Page 26
Case 8:19-bk-12516-TA             Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                 Desc
                                   Main Document    Page 28 of 35
  Case 8:19-bk-12516-TA             Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                           Desc
                                     Main Document    Page 25 of 30
   Case 8:19-bk-12516-TA           Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                    Desc
                                    Main Document Page 9 of 12



    1   party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights,

    2   which shall not be limited in any manner whatsoever by the approval of the Stipulation;
    3           4.      The Carve Out is in the best interest of creditors and is approved on the terms set forth
    4   in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
    5   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

    6   whatsoever by the approval of the Stipulation;
    7           5.      The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms

    8   set forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
    9   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
   10   whatsoever by the approval of the Stipulation;
   11           6.      Nothing herein impairs any independent rights held by third parties against 660 BVD
   12           and/or third-party entities;
   13           7.      This order does not constitute a finding that Debtor, or its bankruptcy estate, is the
   14   owner of UFI's rights in various franchise agreements, and rights to collect franchise fees related
   15   thereto;
   16           8.      No aspect of this order shall limit the subject to the rights of any third party creditor
   17   with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not
   18   be limited in any manner whatsoever by the approval of the Stipulation; and
   19           9.      Any sale of the Debtor’s, or its bankruptcy estate’s, assets that purport to include UFI’s
   20   rights in various franchise agreements, and rights to collect franchise fees related thereto, shall be
   21   made subject to the subject to the rights of any third party creditor with respect to the Debtor's
   22   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
   23   whatsoever by the approval of the Stipulation.
   24                                                      ####

   25

   26

   27

   28
                                                3
        ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                       PETITION FINANCING

                                                                                                        Exhibit "2"
                                                                                                         Page 23
                                                                                                           Exhibit "1"
                                                                                                            Page 27
Case 8:19-bk-12516-TA       Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59            Desc
                             Main Document    Page 29 of 35
  Case 8:19-bk-12516-TA      Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14         Desc
                              Main Document    Page 26 of 30
    Case 8:19-bk-12516-TA   Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12   Desc
                             Main Document Page 10 of 12



                           EXHIBIT – [SIGNATURE PAGE]
    1
        TO ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
    2               COMPROMISE, AND POST-PETITION FINANCING
        APPROVED AS TO FORM:
    3
        GREENBERG GLUSKER FIELDS CLAMAN &
    4   MACHTINGER LLP

    5
      By: ________________________________
    6    BRIAN L. DAVIDOFF
         KEITH PATRICK BANNER
    7    Counsel for Secured Creditor
         660 BVD, LLC
    8
        LAW OFFICE OF ERIC ALAN MITNICK
    9

   10 By: _________________________
          ERIC ALAN MITNICK
   11     Attorneys for Creditors,
          JOHN PATTERSON and
   12     WHEATSTRONG ENTERPRISES
   13   G&B LAW, LLP
   14
      By: _________________________
   15     DOUGLAS M. NEISTAT
          JEREMY H. ROTHSTEIN
   16     Attorneys for UNOFFICIAL
          COMMITTEE OF FRANCHISEES
   17
        GLOBAL LEGAL LAW FIRM
   18

   19 By: _________________________
          JOSHUA J. HERNDON
   20     R. MICHAEL GHILEZAN
          Attorneys for Creditors
   21     WILLIAM HARTER, MONICA HARTER and HELP
          THE ONE, INC.
   22
        RESNIK HAYES MORADI LLP
   23

   24 By: _________________________
          M. JONATHAN HAYES
   25     MATTHEW D. RESNIK
          ROKSANA D. MORADI-BROVIA
   26     Attorneys for Franchisees
          CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
   27     SHEELEY & SONS, INC.
   28

                                                  1
                         PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER

                                                                               Exhibit "2"
                                                                                Page 24
                                                                                 Exhibit "1"
                                                                                  Page 28
  Case 8:19-bk-12516-TA                         Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                   Desc
                                                 Main Document    Page 30 of 35
        Case 8:19-bk-12516-TA                     Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                               Desc
                                                   Main Document    Page 27 of 30
        Case 8:19-bk-12516-TA                     Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                                      Desc
                                                   Main Document Page 11 of 12



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
380 Stevens Ave Suite 311, Solana beach, CA 92075

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 26, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 26, 2019 I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 08/13/19
DEBTOR
ULTIMATE BRANDS INC
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 26, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Theodor C. Albert – via personal delivery
PRESIDING JUDGE’S COPY
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom 5B
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/26/2019               Perla D. Cuevas                                                       /s/Perla Cuevas
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                     Exhibit "2"
                                                                                                                                      Page 25
                                                                                                                                         Exhibit "1"
                                                                                                                                          Page 29
  Case 8:19-bk-12516-TA                        Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                                 Desc
                                                Main Document    Page 31 of 35
        Case 8:19-bk-12516-TA                    Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                           Desc
                                                  Main Document    Page 28 of 30
         Case 8:19-bk-12516-TA                   Doc 269 Filed 12/05/19 Entered 12/05/19 17:03:12                                      Desc
                                                  Main Document Page 12 of 12
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper aalper@frandzel.com,
         rsantamaria@frandzel.com
        CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        U.S. TRUSTEE: Frank Cadigan frank.cadigan@usdoj.gov
        INTERESTED PARTY: Caroline Djang caroline.djang@bbklaw.com,
         julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
        INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR U.S. TRUSTEE: Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEYS FOR FRANCHISEES CUTTING EDGE VENTURES INC., DUAFE I, LLC., SHEELEY & SONS,
         INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
         a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEYS FOR CREDITORS WILLIAM HARTER, MONICA HARTER, and HELP THE ONE, INC.: Joshua J
         Herndon jherndon@attorneygl.com, e-service@attorneygl.com
        ATTORNEYS FOR JOHN SHAW, MIDORI SHAW, AND SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC:
         Nicholas S Kanter nkanter@lewitthackman.com
        CREDITOR BLD CAPITAL LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        CHAPTER 7 TRUSTEE: Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR CREDITORS MICHAEL JOHN PATTERSON, WHEATSTRONG ENTERPRISES: Eric A
         Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR, UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        INTERESTED PARTY: Ernie Zachary Park ernie.park@bewleylaw.com
        INTERESTED PARTY: Thomas J Polis tom@polis-law.com, paralegal@polis-
         law.com;r59042@notify.bestcase.com
        INTERESTED PARTY: Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        U.S.T.: United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        INTERESTED PARTY: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1

                                                                                                                                   Exhibit "2"
                                                                                                                                    Page 26
                                                                                                                                        Exhibit "1"
                                                                                                                                         Page 30
       Case 8:19-bk-12516-TA                     Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                           Desc
                                                  Main Document    Page 32 of 35
         Case 8:19-bk-12516-TA                   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                      Desc
                                                  Main Document    Page 29 of 30
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S OPPOSITION TO MOTION FOR
SANCTIONS FILED BY HARTER PARTIES will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On January 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
  MAIL REDIRECTED TO TRUSTEE 08/13/19
  DEBTOR
  ULTIMATE BRANDS INC
  30821 SEMINOLE PL
  LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 2, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 2, 2020                 Cynthia Bastida                                               /s/ Cynthia Bastida
  Date                             Printed Name                                                 Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1

                                                                                                                                   Exhibit "1"
                                                                                                                                    Page 31
        Case 8:19-bk-12516-TA                    Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                           Desc
                                                  Main Document    Page 33 of 35
         Case 8:19-bk-12516-TA                   Doc 301 Filed 01/02/20 Entered 01/02/20 17:15:14                                      Desc
                                                  Main Document    Page 30 of 30
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        ATTORNEY FOR INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper
         aalper@frandzel.com, rsantamaria@frandzel.com
        ATTORNEY FOR CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com; calendar@greenbergglusker.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Frank Cadigan frank.cadigan@usdoj.gov
        ATTORNEY FOR CREDITOR 600 ANTON BOULEVARD ASSOCIATES: Caroline Djang
         caroline.djang@bbklaw.com, julie.urquhart@bbklaw.com; sansanee.wells@bbklaw.com;
         paul.nordlund@bbklaw.com
        INTERESTED PARTY COURTESY NEF: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR PLAINTIFFS SALON REBELLE, INC.; SALON REBELLE LLC; DARRYL VERGOLINO-
         HOLIDAY; ELIZABETH AGUIAR-GUTIERREZ; MARCOS TRUJILLO; and VICKY GARZA: Norma V Garcia
         ngarciaguillen@garciarainey.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEY FOR CREDITOR CUTTING EDGE VENTURES INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com; rosario@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com;
         priscilla@rhmfirm.com; pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR WILLIAM HARTER: Joshua J Herndon jherndon@attorneygl.com, e-
         service@attorneygl.com
        ATTORNEY FOR CREDITORS SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC; CREDITOR JOHN SHAW;
         and CREDITOR MIDORI SHAW: Nicholas S Kanter nkanter@lewitthackman.com
        ATTORNEY FOR CREDITOR BLD CAPITAL, LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY COURTESY NEF: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR CREDITOR WHEATSTRONG ENTERPRISES and CREDITOR MICHAEL JOHN
         PATTERSON: Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        ATTORNEY FOR CREDITOR REGENCY CENTERS, LP: Ernie Zachary Park ernie.park@bewleylaw.com
        ATTORNEY FOR INTERESTED PARTY W. SCOTT GRIFFITHS: Thomas J Polis tom@polis-law.com,
         paralegal@polis-law.com; r59042@notify.bestcase.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Jeremy H Rothstein
         jrothstein@gblawllp.com, mramos@gblawllp.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR ULTIMATE BRANDS INC: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com; villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1

                                                                                                                                   Exhibit "1"
                                                                                                                                    Page 32
         Case 8:19-bk-12516-TA                   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                      Desc
                                                  Main Document    Page 34 of 35
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S OPPOSITION TO AMENDED MOTION
FOR SANCTIONS FILED BY HARTER PARTIES will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
28, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                          Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On January 28, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
   MAIL REDIRECTED TO TRUSTEE 08/13/19
   DEBTOR
   ULTIMATE BRANDS INC
   30821 SEMINOLE PL
   LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 28, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 28, 2020                 Cynthia Bastida                                              /s/ Cynthia Bastida
  Date                             Printed Name                                                 Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
         Case 8:19-bk-12516-TA                   Doc 332 Filed 01/28/20 Entered 01/28/20 17:43:59                                      Desc
                                                  Main Document    Page 35 of 35
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        ATTORNEY FOR INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper
         aalper@frandzel.com, rsantamaria@frandzel.com
        ATTORNEY FOR CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com; calendar@greenbergglusker.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Frank Cadigan frank.cadigan@usdoj.gov
        ATTORNEY FOR CREDITOR 600 ANTON BOULEVARD ASSOCIATES: Caroline Djang
         caroline.djang@bbklaw.com, julie.urquhart@bbklaw.com; sansanee.wells@bbklaw.com;
         paul.nordlund@bbklaw.com
        INTERESTED PARTY COURTESY NEF: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR PLAINTIFFS SALON REBELLE, INC.; SALON REBELLE LLC; DARRYL VERGOLINO-
         HOLIDAY; ELIZABETH AGUIAR-GUTIERREZ; MARCOS TRUJILLO; and VICKY GARZA: Norma V Garcia
         ngarciaguillen@garciarainey.com
        ATTORNEY FOR UNITED STATES TRUSTEE (SA): Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEY FOR CREDITOR CUTTING EDGE VENTURES INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com; rosario@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com;
         priscilla@rhmfirm.com; pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR WILLIAM HARTER: Joshua J Herndon jherndon@attorneygl.com, e-
         service@attorneygl.com
        ATTORNEY FOR CREDITORS SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC; CREDITOR JOHN SHAW;
         and CREDITOR MIDORI SHAW: Nicholas S Kanter nkanter@lewitthackman.com
        ATTORNEY FOR CREDITOR BLD CAPITAL, LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY COURTESY NEF: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com; lgarrett@swelawfirm.com; jchung@swelawfirm.com
        ATTORNEY FOR CREDITOR WHEATSTRONG ENTERPRISES and CREDITOR MICHAEL JOHN
         PATTERSON: Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        ATTORNEY FOR CREDITOR REGENCY CENTERS, LP: Ernie Zachary Park ernie.park@bewleylaw.com
        ATTORNEY FOR INTERESTED PARTY W. SCOTT GRIFFITHS: Thomas J Polis tom@polis-law.com,
         paralegal@polis-law.com; r59042@notify.bestcase.com
        ATTORNEY FOR CREDITOR UNOFFICIAL COMMITTEE OF FRANCHISEES: Jeremy H Rothstein
         jrothstein@gblawllp.com, mramos@gblawllp.com
        UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR ULTIMATE BRANDS INC: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com; villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEY FOR CREDITOR 660 BVD, LLC: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
